Exhibit 10.46
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”) made as of the 1st day of
June, 2009, by and between CENTRA BANK, INC., a West Virginia corporation
(“Employer”), and E. Richard Hilleary (“Employee”), joined in by CENTRA
FINANCIAL HOLDINGS, INC., a West Virginia corporation (“Centra Financial”), and
by CENTRA FINANCIAL CORPORATION-MORGANTOWN, INC., a West Virginia corporation
(“CFC”).
WITNESSETH THAT:
          WHEREAS, Employer desires to retain the services of Employee as its
SVP Senior Credit Officer, and Employee is willing to make his or her services
available to Employer, on the terms and subject to the conditions set forth
herein; and
          WHEREAS, Employee acknowledges that this Agreement is a benefit to him
or her, that this Agreement is not required for continued employment with
Employer or any affiliate and that Employee is executing this Agreement
voluntarily and of his or her free will and volition.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:
          1. Employment. Employee is hereby employed as SVP Senior Credit
Officer, to have such duties and responsibilities as are commensurate with such
position. Employee hereby accepts and agrees to such employment, subject to the
general supervision and pursuant to the orders, advice, and direction of
Employer and its Board of Directors. Employee shall perform such duties as are
customarily performed by one holding such position in other same or similar
businesses or enterprises as that engaged in by Employer, and shall also
additionally render such other services

 



--------------------------------------------------------------------------------



 



and duties as may be reasonably assigned to him or her from time to time by
Employer, consistent with his position.
          2. Term of Agreement. The term of this Agreement (Term) shall commence
from and after the date hereof, and shall terminate on May 31, 2011.
          3. Compensation; Other Benefits.
               a. For all services rendered by Employee to Employer under this
Agreement, Employer shall pay to Employee, for the stated period beginning on
the date hereof, an annual salary of $112,750.00, payable in accordance with the
payroll practices of Employer applicable to all officers. This salary may be
reviewed for an increase sooner if approved by Employee’s Board of Directors.
Any salary increase payable to Employee shall be determined based on a review of
Employee’s total compensation package, Employer’s performance, the performance
of Employee and market competitiveness. Employee’s annual salary, as it may be
adjusted from time to time, will be his or her base salary for purposes of
future calculations of benefits. The base salary for purposes of future
calculation of benefits may not be reduced.
               b. Except as modified by this Agreement, Employee shall be
entitled to participate in all compensation or employee benefit plans or
programs for which Employee may legally be eligible. Employee shall be entitled
to four weeks of vacation per year.
               c. Employer shall pay or reimburse Employee for all reasonable
travel and other expenses incurred by Employee (and his or her spouse where
there is a legitimate business reason for his or her spouse to accompany him or
her) in connection with the performance of his or her duties and obligations
under this Agreement, subject to Employee’s presentation of appropriate vouchers
in accordance with such procedures as Employer may from time to time establish
for executive officers generally.

 



--------------------------------------------------------------------------------



 



4. Termination.
               a. Termination of Employment. Except for Just Cause, in the event
that Employee shall suffer a termination of employment by Employer or a material
change in title, position, status, pay or benefits, location of employment or
authority or duties, the Employee shall be entitled to receive two year’s
compensation, including base salary for purposes of benefit calculation, and
customary and usual incentives and bonuses (based on the average of the
incentives and bonuses paid to Employee during or for the previous two full
years, or if less than two full years the amount of said incentives and bonuses
so paid divided by two, prior to termination) payable to Employee within ninety
(90) days after termination, and all benefits as set forth in this Agreement,
including the benefits provided for in Section 3 hereof, except use of an
automobile and country club membership, will continue to be paid by Employer for
a period of two (2) years or until Employee is employed by a third party who
provides or makes available such benefits to its employees, generally, whichever
is earlier. At the time of said termination, this Agreement shall terminate and
the Employer shall be obligated to make the payments as set forth in this
Subsection 4(a) as severance compensation to the Employee. Provided, however,
that the payments provided for herein shall not be payable to Employee in the
event of voluntary termination by Employee, except a voluntary termination by
Employee following a material change in title, position, status, pay or
benefits, location of employment or authority or duties by Employer without Just
Cause.
               b. Death. If Employee shall die during the Term, this Agreement
and the employment relationship hereunder will automatically terminate on the
date of death, which date shall be the last date of the Term. Notwithstanding
this Subsection 4(b), if Employee dies while employed by Employer, Employee’s
estate shall receive Employee’s Compensation as defined in Section 3 herein for
a period of two years. If the Employee shall die while terminated from the Bank
and is receiving payments as set forth in Subsection 4(a) hereinabove, then the
Employee’s

 - 3 -



--------------------------------------------------------------------------------



 



beneficiaries shall, at their option, be entitled to receive the remainder of
payments due hereunder in a lump sum. Said amount shall be payable on the first
day of the second month following the decease of the Employee.
               c. Just Cause. Employer shall have the right to terminate
Employee’s employment under this Agreement at any time for Just Cause, which
termination shall be effective immediately. Termination for “Just Cause” shall
be defined as (i) the willful and/or continued failure of Employee to perform
substantially his or her duties with the Employer to the Employer’s reasonable
satisfaction (other than any such failure resulting from Employee’s incapacity
due to illness), (ii) the willful engaging by Employee in illegal conduct,
personal dishonesty, gross personal misbehavior, or gross misconduct that is
demonstrably injurious to Employer, Centra Financial, or CFC, (iii) the
Employee’s conviction of, or plea of guilty or nolo contendere to, a felony
involving moral turpitude, (iv) breach of any fiduciary duty involving personal
profit, (v) failure to pass any legal drug test given by or on behalf of the
Employer pursuant to a drug testing policy applicable to Employer’s employees
generally, (vi) a material breach by Employee of this Agreement or any
employment agreement with Employer or (vii) breach of Section 6 hereof, with a
breach to be determined in Employer’s sole discretion. In the event Employee’s
employment under this Agreement is terminated for Just Cause, Employee shall
have no right to receive compensation or other benefits under this Agreement for
any period after such termination.
               d. Non-Competition. During any period in which or for which
Employee receives compensation pursuant to this Agreement, including any period
represented by payments under Section 4(a) hereof, Employee will not directly or
indirectly, either as a principal, agent, employer, stockholder, co-partner or
in any other individual or representative capacity whatsoever, engage in the
banking and financial services business, which includes consumer, savings,
commercial banking and the insurance and trust businesses, or the savings and
loan or mortgage banking business, or any other business in which Employer or
its Affiliates are engaged, anywhere in any county in which Employer or its
Affiliates have an office, and in any county contiguous to

 - 4 -



--------------------------------------------------------------------------------



 



any county in which Employer or its Affiliates have an office, nor will Employee
solicit, or assist any other person in soliciting, any depositors or customers
of Employer or its Affiliates or induce any then or former employee of Employer
or its Affiliates to terminate their employment with Employer or its Affiliates.
The term Affiliate as used in this Agreement means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, another Person. The term Person as used in this
Agreement means any person, partnership, corporation, group or other entity.
               e. No Mitigation. In receiving any payments pursuant to this
Section 4, Employee shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Employee hereunder
and such amounts shall not be reduced or terminated whether or not Employee
obtains other employment.
               f. Parachute Payments.
                  (1) Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any payment, award, benefit
or distribution (or any acceleration of any payment, award, benefit or
distribution) by Employer (or any of its affiliated entities) or any successor
(or any of its affiliated entities) to or for the benefit of Employee (whether
pursuant to the terms of this Agreement or otherwise) (the Payments) would be
subject to the excise tax (the Excise Tax) under Section 4999 of the Internal
Revenue Code of 1986, as amended (the Code), then the amounts payable to
Employee under this Agreement shall be reduced (reducing first the payments
under Section 3(b), unless an alternative method of reduction is elected by
Employee) to the maximum amount as will result in no portion of the Payments
being subject to such Excise Tax (the Safe Harbor Cap). For purposes of reducing
the Payments of the Safe Harbor Cap, only amounts payable under this Agreement
(and no other Payments) shall be reduced, unless consented to by Employee.

 - 5 -



--------------------------------------------------------------------------------



 



                    (2) All determinations required to be made under this
Subsection 4(f) shall be made by the public accounting firm that is generally
retained by Employer (the Accounting Firm). In the event that the Accounting
Firm is serving as accountant or auditor for any individual, entity or group
effecting a Change of Control (or if the Accounting Firm fails to make the
Determination), Employee may appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). If payments
are reduced to the Safe Harbor Cap, the Accounting Firm shall provide a
reasonable opinion to Employee that he or she is not required to report any
Excise Tax on his federal income tax return. All fees, costs and expenses
(including, but not limited to the costs of retaining experts) of the Accounting
Firm shall be borne by Employer, and the determination by the Accounting Firm
shall be binding upon Employer and Employee (except as provided in Subsection
(3) below).
                    (3) If it is established pursuant to a final determination
of a court or an Internal Revenue Service (the IRS) proceeding which has been
finally and conclusively resolved, that Payments have been made to, or provided
for the benefit of, Employee by Employer, which are in excess of the limitations
provided in this Section 4 (hereinafter referred to as an Excess Payment), such
Excess Payment shall be deemed for all purposes to be a loan to Employee made on
the date Employee received the Excess Payment and Employee shall repay the
Excess Payment to Employer on demand, together with interest on the Excess
Payment at the applicable federal rate (as defined in Section 1274(d) of the
Code) from the date of Employee’s receipt of such Excess Payment until the date
of such repayment. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the determination, it is possible that
Payments which will not have been made by Employer shall have been made (an
Underpayment), consistent with the calculations required to be made under this
Subsection 4(f). In the event that it is determined (i) by the Accounting Firm,
Employer (which shall include the position taken by Employer, or together with
its consolidated group, on its federal income tax return) or the IRS, or
(ii) pursuant to a determination by a court, that an Underpayment has occurred,
Employer shall pay an amount equal to such Underpayment to Employee within ten
(10) days of such determination together with interest

 - 6 -



--------------------------------------------------------------------------------



 



on such amount at the applicable federal rate from the date such amount would
have been paid to Employee until the date of payment.
          g. Key Employee. To the extent that Employee is a “key employee” (as
defined under Section 416(i) of the Internal Revenue Code, disregarding
Section 416(i)(5) of the Internal Revenue Code) of the Company, no payment of
Termination Compensation may be made under this Section 4 prior to the earlier
of (i) the expiration of the six (6) month period measured from the date of
Employee’s separation from service, or (ii) the date of the Employee’s death;
provided, however, that the six (6) month delay required under this Section 4(g)
shall not apply to the portion of any payment resulting from the Employee’s
“involuntary separation from service” (as defined in Treas. Reg. 1.409A 1(n) and
including a “separation from service for good reason” as defined in Treas. Reg.
1.409A i(n)(2) that (a) is payable no later than the last day of the second year
following the year in which the separation of service occurs, and (b) does not
exceed two times the lesser of (i) the Employee’s annualized compensation for
the year prior to the year in which the separation from services occurs, or
(ii) the dollar limit described in Section 401 (a)(17) of the Code. To the
extent Termination Compensation payable in monthly installments under this
Section 4 is required to be deferred under the preceding sentence, the first six
months of monthly installments shall be payable in month seven following
Employee’s separation from service and the remaining monthly payments shall be
made when otherwise scheduled.
          h. Termination of Employment. Any reference in this Agreement to a
termination of employment, severance from employment or separation from
employment shall be deemed to mean a “Termination of Employment.” A “Termination
of Employment” means the termination of the Employee’s employment with the
Company and its Affiliates for reasons other than death or disability. Whether a
Termination of Employment takes place is determined based on the facts and
circumstances surrounding the termination of the Employee’s employment. A
Termination of Employment will be considered to have occurred if it is
reasonably anticipated that:
     (i) the Employee will not perform any services for the Company or its
Affiliates after Termination of Employment, or

 - 7 -



--------------------------------------------------------------------------------



 



     (ii) the Employee will continue to provide services for the Company or its
Affiliates at an annual rate that is less than fifty percent (50%) of the bona
fide services rendered during the immediately preceding twelve (12) months of
employment.
          5. Other Employment. Employee shall devote all of his or her business
time, attention, knowledge and skills solely to the business and interest of
Employer and its Affiliates, and Employer and its Affiliates shall be entitled
to all of the benefits, profits and other emoluments arising from or incident to
all work, services and advice of Employee, and Employee shall not, during the
Term hereof, become interested directly or indirectly, in any manner, as
partner, officer, director, stockholder, advisor, employee or in any other
capacity in any other business similar to Employer’s business; provided,
however, that nothing herein contained shall be deemed to prevent or limit the
right of Employee to invest in a business similar to Employer’s business if such
investment is limited to less than 5% of the capital stock or other securities
of any corporation or similar organization whose stock or securities are
publicly owned or are regularly traded on any public exchange or less than 1% of
the capital stock of any other entity.
          6. Nondisparagement. Employee agrees that during the Term of this
Agreement and for five (5) years thereafter not to make any statements that
disparage Employer, its respective affiliates, employees, officers, directors,
products or services. Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
shall not be subject to this Section 6.
          7. Arbitration. Except as otherwise provided in this Section 7, all
disputes arising out of or relating to this Agreement, the interpretation or
application of this Agreement, or Employee’s employment with Employer
(hereinafter “Covered Disputes”), shall be resolved solely and exclusively by
binding arbitration, applying the law of West Virginia.
          Unless otherwise agreed in writing by the parties:
               (i) the arbitration will be conducted before a single arbitrator
of the

 - 8 -



--------------------------------------------------------------------------------



 



American Arbitration Association (“AAA”), in accordance with the rules of the
AAA then in effect regarding arbitration of employment disputes; and
               (ii) the arbitration will be conducted in Morgantown, West
Virginia.
          The award rendered by the arbitrator shall be binding on the parties,
and judgment on such award may be entered by any court of competent
jurisdiction.
               a. Injunctions to Enforce Arbitration and to Restrain Violations
Pending Arbitration. Notwithstanding the foregoing, either party may file a
lawsuit to compel arbitration of disputes between the parties and to enjoin
violations of this Agreement pending arbitration. Such lawsuit may be brought
only in the Circuit Court of Monongalia County, West Virginia, or the United
States District Court for the Northern District of West Virginia, and Employee
and Employer hereby waive any right that they might have to challenge the
selection of those forums, including but not limited to challenges to personal
jurisdiction, venue, or the convenience of the forum. Specifically, by executing
this Agreement, Employee and Employer agree, consent, and stipulate that, in any
action to compel arbitration of a Covered Dispute or to enjoin violations of
this Agreement pending arbitration: (i) the aforesaid courts have personal
jurisdiction over Employee and Employer, (ii) venue is proper in those courts,
and (iii) those courts provide a convenient forum for that action.
          To the maximum extent permitted by the law, the parties stipulate and
agree that this provision supersedes any analysis of choice of laws. To the
extent that a choice-of-laws analysis is required, the parties stipulate and
agree that West Virginia and Federal law shall govern such analysis.
               b. Arbitration Costs. Employer shall pay all costs and fees
charged by AAA for the arbitration, including the arbitrator’s fees and expenses
(“Arbitration Costs”) provided, however, the arbitrator shall apportion the
award of Arbitration Costs between the parties based upon their relative degree
of success.

 - 9 -



--------------------------------------------------------------------------------



 



          8. Joinder by Centra Financial and CFC. Centra Financial and CFC join
into this Agreement to evidence their consent to the terms hereof.
          9. Miscellaneous.
               a. This Agreement shall be governed by and construed in
accordance with the laws of the State of West Virginia without regard to
conflicts of law principles thereof.
               b. This Agreement, together with any Stock Option Agreements and
Non-Solicitation and Confidentiality Agreements among any of the parties hereto,
constitutes the entire Agreement between Employee and Employer, with respect to
the subject matter hereof, and supersedes all prior agreements with respect
thereto.
               c. This Agreement may be executed in one or more counterparts,
all of which, taken together, shall constitute one and the same instrument.
               d. Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and delivered in
person or by reliable overnight courier service or deposited in the mails,
postage prepaid, return receipt requested, addressed as follows:
To Employer:
President
Centra Bank, Inc.
990 Elmer Prince Drive
P. O. Box 656
Morgantown, WV 26507-0656
with a copy to:
President
Centra Financial Holdings, Inc.
Centra Financial Corporation – Morgantown, Inc.

 - 10 -



--------------------------------------------------------------------------------



 



990 Elmer Prince Drive
P.O. Box 656
Morgantown, WV 26507-0656
To Employee:
E. Richard Hilleary
738 Courtney Avenue
Morgantown, WV 26501
Notices given in person or by overnight courier service shall be deemed given
when delivered to the address required by this Section 9(d), and notices given
by mail shall be deemed given three days after deposit in the mails. Any party
hereto may designate by written notice to the other party in accordance herewith
any other address to which notices addressed to him shall be sent.
               e. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. It is understood and
agreed that no failure or delay by Employer or Employee in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.
               f. The Employer shall not merge or consolidate into or with
another bank or sell substantially all its assets to another bank, firm or
person until such bank, firm or person expressly agrees, in writing, to assume
and discharge the duties and obligations of the Bank under this Agreement. This
Agreement shall be binding upon the parties hereto, their successors,
beneficiaries, heirs and personal representatives.
               g. It is agreed by and between the parties hereto that, during
the lifetime of the Employee, this Agreement may be amended or revoked at any
time or times, in whole or in part, by the mutual written consent of the
Employee and the Employer.

 - 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

            CENTRA BANK, INC.
      /s/ Douglas J. Leech       Douglas J. Leech       President and CEO       
CENTRA FINANCIAL HOLDINGS, INC.
      /s/ Douglas J. Leech       Douglas J. Leech       President and CEO       
CENTRA FINANCIAL CORPORATION-
MORGANTOWN, INC.
      /s/ Douglas J. Leech       Douglas J. Leech      President and CEO       
EMPLOYEE:
      /s/ E. Richard Hilleary       E. Richard Hilleary           

 - 12 -